Citation Nr: 9925187	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  93-10 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of right knee injury, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from October 1985 to October 
1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for residuals of right knee injury, tear 
of the lateral meniscus, evaluated as noncompensably 
disabling.  The veteran indicated his disagreement with the 
evaluation of his disability in January 1992.  In October 
1992 the RO increased the rating to 20 percent for right knee 
disability, characterized as residuals of right knee injury, 
postoperative.  The veteran has expressed his continued 
disagreement with the evaluation assigned for this 
disability.

The case was previously before the Board in October 1993, 
February 1996, October 1996, and February 1998, when it was 
remanded for further evidentiary development.  A hearing was 
held on April 23, 1993, in Winston-Salem, North Carolina, 
before a traveling member of the Board.  The veteran was 
subsequently notified that the Board member who had presided 
at his hearing was no longer employed by the Board and could 
not participate in the decision on his appeal.  The veteran 
was provided the opportunity for another hearing before the 
Board.  In August 1996 a travel Board hearing was scheduled 
at the RO, but the veteran failed to report at the appointed 
time. 


REMAND

When the veteran's claim for an increased rating for 
postoperative residuals of an right knee injury was 
previously before the Board in February 1998, it was remanded 
for an examination that conformed with the directives of the 
decision of the U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran was afforded a VA 
examination in April 1999 which failed to conform to the 
directives of DeLuca.

It is important to reiterate that the instructions of the 
Court in DeLuca are specific, and they are mandatory.  What 
is required is that the specific questions prescribed by the 
Court (and raised in 38 C.F.R. §§ 4.40 and 4.45) must be 
presented to the examiner and responded to by the examiner.  
It is not sufficient that the examination report contain a 
narrative without response to the specific questions posed by 
the remand. 

Subsequent to the February 1998 remand, the Court decided the 
case of Stegall v. West, No. 97-78 (U.S. Vet. App. June 26, 
1998).  In that decision, the Court vacated the Board's 
decision and remanded the veteran's claim for an increased 
rating on the ground that the RO failed to follow the 
directives contained in a 1995 Board remand.  In concluding 
that a further remand was required, the Court noted the 
following regarding the Department's failure to comply with 
the terms of the prior Board remand order,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

In light of Stegall, the Board has no discretion and must 
remand this claim for compliance with the directives 
contained in the February 1998 remand. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should assure that copies of 
all current relevant medical reports are 
included in the claims folder.

3.  The veteran should be afforded a 
special VA orthopedic examination to 
determine the nature and severity of his 
service-connected right knee disability.  
The examiner must thoroughly review the 
claims folder prior to evaluating the 
veteran.  The examiner should describe 
all manifestations of the service-
connected right  knee disability as 
precisely as possible.  All special tests 
and studies deemed necessary should be 
performed, to include x-rays and 
neurological testing, if warranted.  
These tests should include a complete 
test of the range of motion of the 
veteran's right knee, described 
in degrees, including tests for 
limitation of flexion and extension.  In 
addition the examiner should answer the 
following questions: 

a. The examiner should also be asked 
to determine whether the right knee 
exhibits weakened movement, excess 
fatigability, or incoordination; 
and, if feasible, these 
determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, or incoordination.  

b. The examiner should be asked to 
express an opinion as to whether 
pain could significantly limit 
functional ability during flare-ups 
or when the right knee is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  

If it is not medically feasible for the 
examiner to answer any of the 
aforementioned questions, he/she should 
so state and explain the basis of that 
determination.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the mandated development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  Thereafter, the RO should review the 
evidence and undertake any additional 
development warranted.  The RO should 
then readjudicate the veteran's claim of 
entitlement to an increased rating for 
his service-connected postoperative 
residuals of right knee injury.  In doing 
so, the RO should consider the 
application of 38 C.F.R. § 4.40 (1999) 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 (1999) regarding 
weakness, fatigability, incoordination, 
or pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

6.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case.  They should then 
be afforded a reasonable opportunity to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

